Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the written description requirement has not been met for the full scope of “N-acetyl-cysteine compounds, analogs or combinations thereof” and whether applicant is in possession of the full scope of substances embraced by the term.  
Applicant is referred to the Guidelines on Written Description published at FR 66(4) 1099-1111 (January 5, 2001) (also available at www.uspto.gov).  The following passage is particularly relevant.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within a genus, one must describe a sufficient number of species to reflect the variation within the genus.  What constitutes a "representative number" is an inverse function of the skill and knowledge in the art.  Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  In an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  
For Example, MPEP 2163 states, in part, 
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”).
Claim 1 claims an agricultural composition comprising N-acetyl-cysteine compounds, analogs or combinations thereof.  There is lack of adequate description for all the analogs, compounds that act like N-acetyl-cystein compounds, were in possession of applicantat the time of invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein N-acetyl-cysteine compounds, analogs or combinations thereof are in the form of macronutrients and/or micronutrients” which is indefinite.  The specification fails to disclose how N-acetyl-cysteine compounds are in the form of macronutrients and/or micronutrients.  Furthermore, claim 5 limits the macronutrients and the micronutrients to compounds different from N-acetyl-cysteine compounds.  The metes and bounds of the term cannot be deciphered.  It is unclear if Applicant is trying to imply that the macronutrients and/or micronutrients are bound to the compounds are in a mixture with N-acetyl-cysteine compounds. 
Claim 11 recites a term “plant defense activator” which is unclear.  The metes and bounds of what the term encompasses cannot be deciphered.  Is the activator a compound, a protein or another microorganism?  The specification fails to define the meaning of the term and the scope of the term is vague and indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “wherein N-acetyl-cysteine compounds, analogs or combinations thereof are in the form of macronutrients and/or micronutrients” which fails to properly limit the structure of the N-acetyl-cysteine compounds.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Alves De Souza (US 2014/0024857; published January 23, 2014).
Applicant claims an agricultural composition comprising N-acetyl-cysteine compounds, analogs or combinations thereof; and an agriculturally acceptable carrier.
A method of treating bacterial diseases comprising applying to the plant an effective amount of the composition.
Alves De Souza discloses methods of treating bacterial diseases from citrus variegated chlorosis, citrus canker and Huanglogbing disease with cysteine amino acid compounds to inhibit bacterial biofilm (abstract).  The cysteine amino acid acid, N-acetyl L-cysteine (NAC) is used to inhibit biofilms in plant of agricultural interest [0070].  Plants are treated with 120 mg, 600 mg and 1500 mg NAC with 250 mL nutrient solutions which correlate to formulations comprising up to 0.6% wt/vol. NAC [0119, Table 3]. 
Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goldstein (US 2008/0274888; published November 6, 2008).
Applicant claims an agricultural composition comprising N-acetyl-cysteine compounds, analogs or combinations thereof; and an agriculturally acceptable carrier.
Goldstein disclose a formulation comprising N-acetyl-cysteine amide, ascorbic acid in water spray that is applied by drenching the roots and seeds of corn beans, broccoli and geranium in a concentration of 10-6 to 10-4 M (Example 2).  Claim 10 is draw to an inherent property of the formulation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldstein (US 2008/0274888; published November 6, 2008) in view of Filippini (US 2007/0173459; July 26, 2007).
Applicant’s Invention
Applicant claims an agricultural composition comprising N-acetyl-cysteine compounds, analogs or combinations thereof; and an agriculturally acceptable carrier.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Goldstein disclose a formulation comprising N-acetyl-cysteine (NAC) amide, ascorbic acid in water spray that is applied by drenching the roots and seeds of corn beans, broccoli and geranium in a concentration of 10-6 to 10-4 M (Example 2).  The NAC amide is applied to plants to reduce or prevent biotic and abiotic stress as well as invasion from pests [0016]. The NAC amide is a known copper chelator which provides protective effects against cell damage [0032].   The NAC amide is applied in a biologically effective amount alone or in combination with an enhancing agent [0038].  Formulations include dilute ready-to-apply spray solutions and solid concentrates [0049].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claim 2, Goldstein teach preferred concentration of NAC amide in spray formulation is 10-6 to 10-4 M not 5-30% of the composition.  With respect to claim 3, Goldstein teaches NAC amide rather than NAC.  With respect to claims 4 and 5, Goldstein teach NAC amide is a chelator of micronutrients such as copper but does not teach the concentration of the micronutrients is 13-50% the composition. With respect to claim 11, Goldstein does not teach the addition of a microbicide and plant defence activators.
It is for this reason that Filippini is joined.
Filippini teaches mixtures of two or more compounds selected from promoting compounds (PRO) and modulating compounds (MOD) to stimulate the natural defence systems of plants and induce resistance (abstract).  The PRO compound include salts or oxides of metals such as zinc, iron, copper and manganese [0044-45] and the MOD compound include N-acetylcysteine [191-0303].  The PRO compound also include protein inducing immune vegetable responses such as arpine [0050].  The formulations are in the form of powders, solutions or suspensions with surfactants [0379].  The active ingredient concentrations can range from 1-9-%, preferably 5-50% of the formulation [0392].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Goldstein and Filippini are both drawn to agricultural compositions NAC compounds.  It would have been prima facie obvious to one of ordinary skill to combine the teachings of Goldstein and Filippini and adjust the concentration of the NAC amide to 5-50% of the composition with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Goldstein and Filippini to further include NAC amine in a concentration of 5-50% because Filippini teach it is a modulating compound used in this amount to impart resistance to plants and stimulate the natural defense systems of the plant.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Goldstein and Filippini and substitute NAC in place of NAC amide with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Goldstein and Filippini substitute NAC in place of NAC amine because Filippini teach it is a modulating compound used to impart resistance to plants and stimulate the natural defense systems of the plant.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Goldstein and Filippini and include 13-50% copper with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Goldstein and Filippini because Goldstein teach that NAC amide chelates copper ions and Filippini teach copper salts act as promoting compounds.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Goldstein and Filippini and include arpine as a plant defense activator with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Goldstein and Filippini because arpine is a promoting compound that may be used in combination with NAC and is a protein that induces immune vegetable responses.  

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldstein (US 2008/0274888; published November 6, 2008) in view of Arioli et al. (US 2017/0121234; published May 4, 2017).
Applicant’s Invention
Applicant claims a composition comprising N-acetyl-cysteine compounds, analogs or combinations thereof; and an agriculturally acceptable carrier to a plant or plant part.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Goldstein are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 6-8, Goldstein does not teach adding an algae extract, such as Ascophyllum Nodosum or fulvic acid.  It is for this reason that Arioli et al. is joined. 
Arioli et al. teach an aqueous seaweed extract comprising alginate, calcium and a calcium-chelating agent (abstract). (claim 8).   The calcium chelator is selected from fulvic acid [0011-12; Table 2].  The algae extract is preferably from brown seaweed, particularly Ascophyllum nodosum which has a high level of alginate [0032; Example 9].  The formulations aid in improving plant growth, reduce plant stress and improve soil (claim 28).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Goldstein and Arioli et al. are both drawn to agricultural compositions which improve plant health.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Goldstein and Arioli et al. to include an algae extract from Ascopyllum nodosum and fulvic acid with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Goldstein and Arioli et al. to include ascopyllum nodosum extract in combination with fulvic acid because the combination is known to improve plant growth and reduce plant stress.  

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldstein (US 2008/0274888; published November 6, 2008) in view of Alves De Souza (US 2014/0024857; published January 23, 2014).
Applicant’s Invention
Applicant claims a method of treating bacterial diseases comprising applying an agricultural composition comprising N-acetyl-cysteine compounds, analogs or combinations thereof; and an agriculturally acceptable carrier to a plant or plant part.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Goldstein are addressed in the  103 rejection above.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 12-14, Goldstein does not teach method of treating bacterial diseases, specifically Huanglogbing disease, citrus canker or citrus variegated chlorosis.  It is for this reason that Alves De Souza is joined. 
Alves De Souza teaches methods of treating bacterial diseases from citrus variegated chlorosis, citrus canker and Huanglogbing disease with cysteine amino acid compounds to inhibit bacterial biofilm (abstract).  The cysteine amino acid acid, N-acetyl L-cysteine (NAC) is used to inhibit biofilms in plant of agricultural interest [0070].  Plants are treated with 120 mg, 600 mg and 1500 mg NAC with 250 mL nutrient solutions which correlate to formulations comprising up to 0.6% wt/vol. NAC [0119, Table 3]. The compounds may be bound to other compounds such as zinc and copper (claim 8).   
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Goldstein and Alves De Souza are both drawn to agricultural compositions NAC compounds.  It would have been prima facie obvious to one of ordinary skill to combine the teachings of Goldstein and Alves De Souza and treat bacterial diseases from citrus variegated chlorosis, citrus canker and Huanglogbing disease with cysteine amino acid compounds with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Goldstein and Alves De Souza to further include treating the diseases with NAC compounds because Alves De Souza teach NAC is able to inhibit bacterial biofilm.  
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



 /JOHANN R RICHTER/                Supervisory Patent Examiner, Art Unit 1617